IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,777


EX PARTE RICHARD RAY MILES, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-9451624-IS IN THE 282ND DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam. Price, J., not participating.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was placed on deferred adjudication
probation for five years and was later adjudicated guilty and sentenced to twenty years'
imprisonment. He did not appeal his conviction.
	Applicant contends that his adjudication of guilt was based on convictions that are no longer
valid. The trial court found that Applicant's adjudication was predicated on murder and attempted
murder convictions and that without those convictions Applicant would not have been adjudicated
guilty. The trial court recommended we grant Applicant a new adjudication hearing. Having set aside
Applicant's murder and attempted murder convictions, Ex parte Miles, Nos. AP-76,488 & AP-76,489 (Tex. Crim. App. Feb. 15, 2012), we agree. Relief is granted. The judgment adjudicating
Applicant guilty in cause number in F-9451624-IS in the 282nd District Court of Dallas County is
set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County to answer the
State's motion to adjudicate. The trial court shall issue any necessary bench warrant within 10 days
after the mandate of this Court issues.

Delivered: April 25, 2012
Do Not Publish